TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00577-CR


Jerry Juarez, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT

NO. 3012360, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING





Jerry Juarez seeks to appeal from a judgment of conviction for robbery.  Sentence was
imposed on January 28, 2002.  There was no motion for new trial.  The deadline for perfecting
appeal was therefore February 27, 2002.  Tex. R. App. P. 26.2(a)(1).  Notice of appeal was filed on
August 16, 2002.  Under the circumstances, we lack jurisdiction to dispose of the purported appeal
in any manner other than by dismissing it for want of jurisdiction.  See Slaton v. State, 981 S.W.2d
208 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).

The appeal is dismissed.


  
				David Puryear, Justice
Before Chief Justice Aboussie, Justices Patterson and Puryear
Dismissed for Want of Jurisdiction
Filed:   October 24, 2002
Do Not Publish